—In a proceeding pursuant to CPLR article 78 to compel the respondents to pay the petitioners $568,566.71 in start-up costs pursuant to a consent order and judgment dated January 28, 1999, entered in a prior proceeding pursuant to CPLR article 78, the petitioners appeal from a judgment of the Supreme Court, Queens County (Berke, J.), dated December 21, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly determined that the petitioners should seek relief in the prior proceeding pursuant to CPLR article 78 (see, Teitelbaum Holding v Gold, 48 NY2d 51, 53; Matter of Leisner v Bahou, 97 AD2d 860, appeal dismissed 61 NY2d 985, cert denied 469 US 1087). Bracken, Acting P. J., Goldstein, H. Miller and Feuerstein, JJ., concur.